Citation Nr: 0826265	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  00-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia 
(previously characterized generally as a psychiatric 
disorder).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from May 1973 until May 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

This matter was previously before the Board in August 1997.  
At that time, the claim was denied.  The veteran subsequently 
requested that his appeal be reopened.  Such request was 
denied by the RO in February 1989 and the veteran appealed.  
The matter ultimately came before the Board in October 2002.  
At that time, it was determined that new and material 
evidence had been received to reopen the claim.  That 
decision did not address the merits of the claim however.  
Such was for consideration when the matter reached the Board 
in December 2003 and July 2005.  On those occasions, remands 
were ordered to accomplish additional development.


FINDINGS OF FACT

1.  The veteran's enlistment examination revealed no 
psychiatric defects and no clear and unmistakable evidence 
exists to show that a chronic psychiatric disorder preexisted 
service.

2.  Competent evidence of record demonstrates that 
psychiatric symptoms treated within one year following the 
veteran's discharge from active service were manifestations 
of schizophrenia.




CONCLUSIONS OF LAW

1.  The veteran was sound upon entry to active service and 
the presumption of soundness has not been rebutted.  
38 U.S.C.A. § 1101, 1110, 1111, 1112, 1113, 1131, 1153 (West 
2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2007).

2.  Schizophrenia is presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

The veteran is claiming entitlement to service connection for 
a psychiatric disorder.
The Board finds that such claim is supported by the record, 
as will be discussed below.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, some chronic diseases, such as psychoses, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service. 38 U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a). Effective August 28, 
2006, a new regulation, 38 C.F.R. § 3.384, redefined 
psychoses for VA compensation purposes.  The new regulation 
specifies that schizoaffective disorder is one of the 
disorders defined as a psychosis.  See 71 Fed. Reg. 42,758 - 
42,760 (July 28, 2006) (codified at 38 C.F.R. 3.384).  
Consequently, schizoaffective disorder is entitled to the 
presumption of in-service occurrence if demonstrated within 
one year of service.

In the present case, there is a showing of psychiatric 
treatment prior to the veteran's active service.  
Specifically, the evidence of record includes April 1972 
private medical records indicating treatment for paranoid 
schizophrenia.  

Because of the pre-service treatment described above, the 
Board must determine whether a chronic psychiatric disability 
preexisted active service.  In this regard, it is noted that 
a veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  It is observed that his April 1973 service 
entrance examination record did not reveal that he had any 
psychiatric disorder at the time of induction, as clinical 
evaluation conducted at that time revealed no psychiatric 
abnormalities.  The veteran's service medical records are 
entirely silent with respect to any complaints or findings of 
a psychiatric disorder.  Although at the time of the 
examination conducted in connection with the veteran's 
separation from service in April 1975, he reported having had 
a history of "nervous trouble," there was no indication on 
this document that any such "trouble" occurred in service.  
Moreover, the report of the separation examination itself 
revealed no psychiatric abnormalities upon clinical 
evaluation.  

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  Moreover, the April 
1972 clinical record indicating an isolated instance of pre-
service psychiatric treatment is not deemed to constitute 
clear and unmistakable evidence to rebut the presumption.  

Based on the above, the veteran is deemed to have been in 
sound condition upon entry into active service.  As such, the 
appropriate inquiry is whether a psychiatric disorder was 
incurred, rather than aggravated, during such active duty.  

As noted above, the service medical records do not 
demonstrate complaints or treatment for a psychiatric 
disorder.  Nevertheless, the evidence of record enables a 
grant of service connection on a presumptive basis.  Indeed, 
in April 1976, within one year if separation from active 
service, the veteran was treated for auditory and visual 
hallucinations, nightmares, and anxiety.  That clinical 
record did not expressly diagnose schizophrenia or other 
psychosis.  However, a VA examiner in February 1995 found 
that the symptoms described in the April 1976 report were 
manifestations of the schizophrenia diagnosed later in time.  
As that opinion was offered following a review of the claims 
folder and after an objective examination of the veteran it 
is found to be highly probative.  

The Board acknowledges a later VA opinion dated in February 
2004 which finds that the currently diagnosed schizophrenia 
was not incurred in service or during the presumptive period.  
In reaching that conclusion the examiner largely relied on a 
June 1977 psychiatric evaluation that diagnosed depressive 
neurosis.  He reasoned that such diagnosis established that 
the veteran did not exhibit psychotic symptoms at that time.  
However, the presence or absence of psychotic symptoms in 
June 1977 is not the critical inquiry here.  Rather, it is 
the presence or absence of such symptoms during the 
presumptive period itself.  Because the examiner did not 
actually consider whether the symptoms shown during the 
presumptive period, and specifically in April 1976, were 
prodromal manifestations of the schizophrenia later 
diagnosed, his opinion is found to be incomplete and thus 
less probative than the favorable February 1995 opinion.  At 
the very least, the two opposing opinions create equipoise as 
to the question of whether a psychosis was manifest to 10 
percent within the applicable presumptive period, compelling 
a grant of service connection here.  


ORDER

Entitlement to service connection for schizophrenia is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


